[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff in this matter has brought an action in one count for visitation of his step-grandson, Alexander Zarin, under General Statutes § 46b-59. The plaintiff filed an amended complaint on September 25, 1998. The defendants in this action are Lauri and Richard Zarin. The defendants moved to dismiss this action on October 19, 1998. Their motion was accompanied by a memorandum of law in support of the motion to dismiss. The plaintiff filed an objection to the motion to dismiss with an accompanying memorandum of law on October 22, 1998.
In Castagno v. Wholean, 239 Conn. 336, 338, 684 A.2d 1181
(1996), the Supreme Court held that as a threshold requirement to invoking General Statutes § 46b-59, a grandparent must claim that the family unit is no longer intact. The plaintiff has included a series of allegations in the amended complaint in an attempt to satisfy this requirement. The plaintiff alleges that "[t]he defendant, Lauri Zarin, and the defendant, Richard Zarin married in September of 1991 and some time thereafter, the defendant Richard Zarin adopted the minor child through legal proceedings." (Plaintiff's Amended Complaint, ¶ 5(d).) Significantly, no allegations of any disruption in the family is made after this date.
Since the plaintiff has not alleged that there has been any disruption in the defendants' family during the last seven years, the plaintiff has failed to meet the threshold requirement of General Statutes § 46b-59. Therefore, this Court is without subject matter jurisdiction in this matter and it must be dismissed. CT Page 13872
BY THE COURT
PETER EMMETT WIESE, JUDGE